PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Faust, Duane, Edward
Application No. 14/857,558
Filed: 17 Sep 2015
For: Computer implemented method for transforming bank-owned real property assets and/or bank held mortgage note receivables into a negotiable hybrid mortgage/asset-backed security.
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a) filed December 22, 2020.

The petition to revive under 37 CFR 1.137(a) is hereby DISMISSED WITHOUT PREJUDICE.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Practitioner herein has not filed a power of attorney in the instant application. Thus, practitioner comes before the Office in a representative capacity pursuant to 37 CFR 1.34. In accordance with 37 CFR 1.34, the Office requires further proof of authority to act in a representative capacity as it cannot be determined that practitioner is acting on behalf of inventor/applicant Duane Edward Faust. Herein, petitioner has submitted a statement concerning the delay in timely responding to the non-final Office action from one Robert Whitfield. A review of the application file wrapper and USPTO assignment records fails to establish that Robert Whitfield is in fact the applicant herein.

As the Office is not satisfied that practitioner herein represents inventor/applicant herein Duane Edward Faust, a decision on the merits of the instant petition is not forthcoming.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

CC:	BAO TRAN Tran & AssociatesP.O. Box 68Saratoga, CA   95071